185 Mich. App. 65 (1990)
460 N.W.2d 229
LARRY JONES
v.
DEPARTMENT OF CORRECTIONS
Docket No. 117061.
Michigan Court of Appeals.
Decided April 19, 1990.
Larry D. Jones, in propria persona.
Anderson, Green, Ingram & Anderson, P.C. (by David L. Ingram), for defendants.
Before: NEFF, P.J., and MacKENZIE and JANSEN, JJ.
PER CURIAM.
Plaintiff appeals as of right from an order granting summary disposition in favor of defendants. We affirm.
Plaintiff was injured in 1981 while employed by the Michigan Department of Corrections (hereinafter defendant) and sought workers' compensation benefits. In 1982, a hearing officer found plaintiff to be partially disabled, but found insufficient proofs to make a finding as to plaintiff's dependents. Both parties appealed. On January 8, 1988, the Workers' Compensation Appeal Board mailed a decision affirming the determination of partial disability and finding sufficient proofs to make a determination as to plaintiff's dependents.
It is undisputed that defendant has not paid plaintiff workers' compensation benefits since the date of the appeal board's decision. On September 1, 1988, plaintiff filed a petition in the circuit court pursuant to MCL 418.863; MSA 17.237(863) requesting the court to order defendant to pay workers' compensation benefits as of January 8, 1988, plus penalties.
Defendant responded with a motion for summary *67 disposition. Defendant asserted that prior to the issuance of the appeal board's decision, plaintiff was incarcerated in a state prison and that he remained incarcerated. Plaintiff did not dispute this assertion. Indeed, he identified himself with a prisoner number and listed his address as the state prison in Marquette.
Effective July 30, 1985, an employer shall not be liable to a partially disabled worker for compensation for such periods of time that the employee is unable to perform work because of imprisonment. MCL 418.361(1); MSA 17.237(361)(1). Consistent with Franks v White Pine Copper Division, 422 Mich. 636, 668-669; 375 NW2d 715 (1985), we are satisfied that this section applies to compensation for injuries, such as plaintiff's, which predate the provision's effective date.
Summary disposition under MCR 2.116(C)(10) is appropriate where there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Here, it is undisputed that the appeal board awarded plaintiff workers' compensation benefits for his partial disability on January 8, 1988. It is also undisputed that plaintiff has been incarcerated since before January 8, 1988. MCL 418.361(1); MSA 17.237(361) (1) declares that an employer is not liable for compensation while a partially disabled worker is incarcerated. It follows that defendant was entitled to summary disposition as a matter of law. We therefore reject plaintiff's contention that the trial court erred in refusing to order defendant to pay benefits as of January 8, 1988.
Our resolution of the above question makes it unnecessary to consider the parties' remaining arguments.
Affirmed.